
QuickLinks -- Click here to rapidly navigate through this document

ADC TELECOMMUNICATIONS, INC.

GLOBAL STOCK INCENTIVE PLAN


(as amended and restated through February 19, 2002)

Section 1.    Purpose.

        The purposes of the ADC Telecommunications, Inc. Global Stock Incentive
Plan (the "Plan") are to: (i) aid in maintaining and developing key employees
capable of assuring the future success of ADC Telecommunications, Inc. (the
"Company"), and to offer such personnel incentives to put forth maximum efforts
for the success of the Company's business; (ii) to enhance the Company's ability
to attract and retain the services of experienced and knowledgeable outside
directors; and (iii) to afford such key employees and outside directors an
opportunity to acquire a proprietary interest in the Company, thereby aligning
their interests with the interests of the Company's shareholders.

Section 2.    Definitions.

        As used in the Plan, the following terms shall have the meanings set
forth below:

        (a)  "Affiliate" shall mean (i) any entity that, directly or indirectly
through one or more intermediaries, is controlled by the Company and (ii) any
entity in which the Company has a significant equity interest, as determined by
the Committee.

        (b)  "Award" shall mean any Option, Stock Appreciation Right, Restricted
Stock, Restricted Stock Unit, Dividend Equivalent or Performance Award granted
under the Plan.

        (c)  "Award Agreement" shall mean any written agreement, contract or
other instrument or document evidencing any Award granted under the Plan.

        (d)  "Code" shall mean the Internal Revenue Code of 1986, as amended
from time to time, and any regulations promulgated thereunder.

        (e)  "Committee" shall mean a committee of the Board of Directors of the
Company designated by such Board to administer the Plan and composed of not less
than three directors, each of whom is a "Non-Employee Director" within the
meaning of Rule 16b-3.

        (f)    "Dividend Equivalent" shall mean any right granted under
Section 6(f) of the Plan.

        (g)  "Fair Market Value" shall mean, with respect to any property
(including, without limitation, any Shares or other securities), the fair market
value of such property determined by such methods or procedures as shall be
established from time to time by the Committee. Notwithstanding the foregoing,
for purposes of the Plan, the Fair Market Value of Shares on a given date shall
be (i) the last sale price of the Shares as reported on the Nasdaq National
Market System on such date, if the Shares are then quoted on the Nasdaq National
Market System or (ii) the closing price of the Shares or such date on a national
securities exchange, if the shares are then being traded an a national
securities exchange.

        (h)  "Incentive Stock Option" shall mean an option granted under
Section 6(a) of the Plan that is intended to meet the requirements of
Section 422 of the Code or any successor provision thereto.

        (i)    "Key Employee" shall mean any employee of the Company or any
Affiliate who the Committee determines to be a key employee.

        (j)    "Non-Qualified Stock Option" shall mean an option granted under
Section 6(a) of the Plan that is not intended to be an Incentive Stock Option.

        (k)  "Option" shall mean an Incentive Stock Option or a Non-Qualified
Stock Option.

        (l)    "Outside Director" shall mean each member of the Board of
Directors of the Company that is not also an employee of the Company or any
Affiliate of the Company.

--------------------------------------------------------------------------------


        (m)  "Participant" shall mean either a Key Employee or an Outside
Director designated to be granted an Award under the Plan.

        (n)  "Performance Award" shall mean any right granted under Section 6(d)
of the Plan.

        (o)  "Person" shall mean any individual, corporation, partnership,
association or trust.

        (p)  "Restricted Stock" shall mean any Share granted under Section 6(c)
of the Plan.

        (q)  "Restricted Stock Unit" shall mean any unit granted under
Section 6(f) of the Plan evidencing the right to receive a Share at some future
date.

        (r)  "Rule 16b-3" shall mean Rule 16b-3 promulgated by the Securities
and Exchange Commission under the Securities Exchange Act of 1934, as amended,
or any successor rule or regulation thereto.

        (s)  "Shares" shall mean shares of Common Stock, $.20 par value, of the
Company or such other securities or property as may become subject to Awards
pursuant to an adjustment made under Section 4(c) of the Plan.

        (t)    "Stock Appreciation Right" shall mean any right granted under
Section 6(b) of the Plan.

Section 3.    Administration.

        (a)    Power and Authority of the Committee.    The Plan shall be
administered by the Committee. Subject to the terms of the Plan and applicable
law, the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to each
Participant under the Plan; (iii) determine the number of Shares to be covered
by (or with respect to which payments are to be calculated in connection with)
Awards; (iv) determine the terms and conditions of any Award or Award Agreement;
(v) amend the terms and conditions of any Award or Award Agreement and
accelerate the exercisability of Options or the lapse of restrictions relating
to Restricted Stock or Restricted Stock Units; (vi) determine whether, to what
extent and under what circumstances Awards may be exercised in cash, Shares,
other securities, other Awards or other property, or canceled, forfeited or
suspended; (vii) determine whether, to what extent and under what circumstances
cash or Shares payable with respect to an Award under the Plan shall be deferred
either automatically or at the election of the holder thereof or the Committee;
(viii) interpret and administer the Plan and any instrument or agreement
relating to, or Award made under, the Plan; (ix) establish, amend, suspend or
waive such rules and regulations and appoint such agents as it shall deem
appropriate for the proper administration of the Plan; and (x) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan. Unless otherwise expressly
provided in the Plan, all designations, determinations, interpretations and
other decisions under or with respect to the Plan or any Award shall be within
the sole discretion of the Committee, may be made at any time and shall be
final, conclusive and binding upon any Participant, any holder or beneficiary of
any Award and any employee of the Company or any Affiliate.

        (b)    Meetings of the Committee.    The Committee shall select one of
its members as its chairman and shall hold its meetings at such times and places
as the Committee may determine. A majority of the Committee's members shall
constitute a quorum. All determinations of the Committee shall be made by not
less than a majority of its members. Any decision or determination reduced to
writing and signed by all of the members of the Committee shall be fully
effective as if it had been made by a majority vote at a meeting duly called and
held. The Committee may appoint a secretary and may make such rules and
regulations for the conduct of its business as it shall deem advisable.

Section 4.    Shares Available for Awards.

        (a)    Shares Available.    Subject to adjustment as provided in
Section 4(c), as of November 1, 2001, the number of Shares available for the
issuance of shares under outstanding Awards and the granting of future Awards
under the Plan shall be 149,308,431. If any Shares covered by an Award or to
which an Award relates are not purchased or are forfeited, or if an Award
otherwise terminates without delivery of any Shares or cash payments to be
received thereunder, then the number of Shares counted

--------------------------------------------------------------------------------

against the aggregate number of Shares available under the Plan with respect to
such Award, to the extent of any such forfeiture or termination, shall again be
available for granting Awards under the Plan. In addition, any Shares that are
used by a Participant as full or partial payment to the Company of the purchase
price of Shares acquired upon exercise of an Option shall again be available for
granting Awards.

        (b)    Accounting for Awards.    For purposes of this Section 4,

        (i)    if an Award entitles the holder thereof to receive or purchase
Shares, the number of Shares covered by such Award or to which such Award
relates shall be counted on the date of grant of such Award against the
aggregate number of Shares available for granting Awards under the Plan; and

        (ii)  if an Award entitles the holder to receive cash payments but the
amount of such payments are denominated in or based on a number of Shares, such
number of Shares shall be counted on the date of grant of such Award against the
aggregate number of Shares available for granting Awards under the Plan;

provided, however, that Awards that operate in tandem with (whether granted
simultaneously with or at a different time from), or that are substituted for,
other Awards may be counted or not counted under procedures adopted by the
Committee in order to avoid double counting.

        (c)    Adjustments.    In the event that the Committee shall determine
that any dividend or other distribution (whether in the form of cash, Shares,
other securities or other property), recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of Shares or other securities of the
Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company or other similar corporate transaction or event
affects the Shares such that an adjustment is determined by the Committee to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust any or all of
(i) the number and type of Shares (or securities or other property) which
thereafter may be made the subject of Awards, (ii) the number and type of Shares
(or securities or other property) subject to outstanding Awards and (iii) the
exercise price with respect to any Award; provided, however, that the number of
Shares covered by any Award or to which such Award relates shall always be a
whole number.

        (d)    Incentive Stock Options.    The aggregate number of Shares
available as of November 1, 2001 for outstanding Incentive Stock Options and for
granting Incentive Stock Options under the Plan shall not exceed 149,308,431,
subject to adjustment as provided in the Plan and Section 422 or 424 of the
Code.

Section 5.    Eligibility.

        Any Key Employee, including any Key Employee who is an officer or
director of the Company or any Affiliate, and any Outside Director shall be
eligible to be designated a Participant; provided, however, that an Incentive
Stock Option shall not be granted to an Outside Director or an employee of an
Affiliate unless such Affiliate is also a "subsidiary corporation" of the
Company within the meaning of Section 424(f) of the Code.

Section 6.    Awards.

        (a)    Options.    The Committee is hereby authorized to grant Options
to Participants with the following terms and conditions and with such additional
terms and conditions not inconsistent with the provisions of the Plan as the
Committee shall determine:

        (i)    Exercise Price.    The purchase price per Share purchasable under
an Option shall be determined by the Committee; provided, however, that such
purchase price shall not be less than the Fair Market Value of a Share on the
date of grant of such Option.

--------------------------------------------------------------------------------

        (ii)    Option Term.    The term of each Option shall be fixed by the
Committee, but such term shall not exceed 10 years from the date on which such
Option is granted.

        (iii)    Time and Method of Exercise.    The Committee shall determine
the time or times at which an Option may be exercised in whole or in part and
the method or methods by which, and the form or forms (including, without
limitation, cash, Shares, other securities, other Awards or other property, or
any combination thereof, having a Fair Market Value on the exercise date equal
to the relevant exercise price) in which payment of the exercise price with
respect thereto may be made or deemed to have been made.

        (b)    Stock Appreciation Rights.    The Committee is hereby authorized
to grant Stock Appreciation Rights to Participants subject to the terms of the
Plan and any applicable Award Agreement. A Stock Appreciation Right granted
under the Plan shall confer on the holder thereof a right to receive upon
exercise thereof the excess of (i) the Fair Market Value of one Share on the
date of exercise (or, if the Committee shall so determine, at any time during a
specified period before or after the date of exercise) over (ii) the grant price
of the Stock Appreciation Right as specified by the Committee, which price shall
not be less than the Fair Market Value of one Share on the date of grant of the
Stock Appreciation Right. Subject to the terms of the Plan and any applicable
Award Agreement, the grant price, term, methods of exercise, dates of exercise,
methods of settlement and any other terms and conditions of any Stock
Appreciation Right shall be as determined by the Committee. The Committee may
impose such conditions or restrictions on the exercise of any Stock Appreciation
Right as it may deem appropriate.

        (c)    Restricted Stock.    The Committee is hereby authorized to grant
Awards of Restricted Stock to Participants with the following terms and
conditions and with such additional terms and conditions not inconsistent with
the provisions of the Plan as the Committee shall determine:

        (i)    Restrictions.    Shares of Restricted Stock shall be subject to
such restrictions as the Committee may impose (including, without limitation,
any limitation on the right to vote a Share of Restricted Stock or the right to
receive any dividend or other right or property with respect thereto), which
restrictions may lapse separately or in combination at such time or times, in
such installments or otherwise as the Committee may deem appropriate.

        (ii)    Stock Certificates.    Any Restricted Stock granted under the
Plan shall be evidenced by issuance of a stock certificate or certificates. Such
certificate or certificates shall be registered in the name of the Participant
and shall bear an appropriate legend referring to the terms, conditions and
restrictions applicable to such Restricted Stock.

        (iii)    Forfeiture; Delivery of Shares.    Except as otherwise
determined by the Committee, upon termination of employment or upon resignation
or removal as an Outside Director (as determined under criteria established by
the Committee) during the applicable restriction period, all Shares of
Restricted Stock at such time subject to restriction shall be forfeited and
reacquired by the Company; provided, however, that the Committee may, when it
finds that a waiver would be in the best interest of the Company, waive in whole
or in part any or all remaining restrictions with respect to Shares of
Restricted Stock. Shares representing Restricted Stock that are no longer
subject to restrictions shall be delivered to the holder thereof promptly after
the applicable restrictions lapse or are waived.

        (iv)    Limit on Restricted Stock Awards.    Grants of Restricted Stock
shall be subject to the limitations set forth in Section 6(e) hereof.

        (d)    Performance Awards.    The Committee is hereby authorized to
grant Performance Awards to Participants subject to the terms of the Plan and
any applicable Award Agreement. A Performance Award granted under the Plan
(i) shall be granted and payable in Shares (including, without limitation,
Restricted Stock) and (ii) shall confer on the holder thereof the right to
receive Shares upon the achievement of such performance goals during such
performance periods as the Committee shall establish. Subject to the terms of
the Plan and any applicable Award Agreement, the performance goals to be
achieved during any performance period, the length of any performance period,
the amount of

--------------------------------------------------------------------------------

any Performance Award granted and the number of shares to be issued pursuant to
any Performance Award shall be determined by the Committee. Grants of
Performance Awards shall be subject to the limitations set forth in Section 6(e)
hereof.

        (e)    Limit on Restricted Stock and Performance Awards.    The maximum
number of Shares under the Plan available for grants of Restricted Stock and
Performance Awards made from and after February 27, 2001, in the aggregate,
shall be 4,000,000 Shares.

        (f)    Restricted Stock Units and Dividend Equivalents.    The Committee
is hereby authorized to grant Awards of Restricted Stock Units solely in
connection with an arrangement whereby Outside Directors can elect to exchange
all or a portion of their cash retainer (whether for board service or service on
a committee of the Board) for such Restricted Stock Units. No Shares shall be
issued at the time such Awards are granted, and the Restricted Stock Units shall
be subject to such restrictions and other terms and conditions as the Committee
may impose. In addition, the Committee is hereby authorized to grant Dividend
Equivalents to the holders of Restricted Stock Units, which Dividend Equivalents
entitle such holders to receive payments (in cash or Shares and either currently
or on a deferred basis, as determined by the Committee) equivalent to the amount
of cash dividends paid by the Company to holders of Shares. Such Dividend
Equivalents may have other terms and conditions consistent with the terms of the
Plan, as determined by the Committee.

        (g)    General.    

        (i)    No Cash Consideration for Awards.    Except with respect to
Awards authorized by Section 6(f), Awards shall be granted for no cash
consideration or for such minimal cash consideration as may be required by
applicable law.

        (ii)    Awards May Be Granted Separately or Together.    Awards may, in
the discretion of the Committee, be granted either alone or in addition to, in
tandem with or in substitution for any other Award or any award granted under
any plan of the Company or any Affiliate other than the Plan. Awards granted in
addition to or in tandem with other Awards or in addition to or in tandem with
awards granted under any such other plan of the Company or any Affiliate may be
granted either at the same time as or at a different time from the grant of such
other Awards or awards.

        (iii)    Forms of Payment Under Awards.    Subject to the terms of the
Plan and of any applicable Award Agreement, payments to be made by the Company
or an Affiliate upon the grant, exercise or payment of an Award may be made in
Shares, cash or a combination thereof as the Committee shall determine, and may
be made in a single payment, in installments or on a deferred basis, in each
case in accordance with rules and procedures established by the Committee. Such
rules and procedures may include, without limitation, provisions for the payment
or crediting of reasonable interest on installments or deferred payments.

        (iv)    Limits On Transfer of Awards.    No Award and no right under any
such Award shall be assignable, alienable, salable or transferable by a
Participant otherwise than by will or by the of descent and distribution;
provided, however, that a Participant may, in the manner established by the
Committee,

        (A)  designate a beneficiary or beneficiaries to exercise the rights of
the Participant and receive any property distributable with respect to any Award
upon the death of the Participant, or

        (B)  transfer a Non-Qualified Stock Option to any "family member" (as
such term is used in Form S-8 under the Securities Act of 1933) of such
Participant, provided that (1) there is no consideration for such transfer or
such transfer is effected pursuant to a domestic relations order in settlement
of marital property rights, and (2) the Non-Qualified Stock Options held by such
transferees continue to be subject to the same terms and conditions (including
restrictions or subsequent transfers) as were applicable to such Non-Qualified
Stock Options immediately prior to their transfer.

--------------------------------------------------------------------------------




Each Award or right under any Award shall be exercisable during the
Participant's lifetime only by the Participant, by a transferee pursuant to a
transfer permitted by clause (B) of this Section 6(g)(iv), or, if permissible
under applicable law, by the Participant's or such transferee's guardian or
legal representative. No Award or right under any such Award may be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company or any Affiliate.

        (v)    Term of Awards.    Subject to the terms of the Plan, the term of
each Award shall be for such period as may be determined by the Committee.

        (vi)    Rule 16b-3 Six-Month Limitations.    To the extent required in
order to comply with Rule 16b-3 only, any equity security offered pursuant to
the Plan may not be sold for at least six months after acquisition, except in
the case of death or disability, and any derivative security issued pursuant to
the Plan shall not be exercisable for at least six months, except in case of
death or disability. Terms used in the preceding sentence shall, for the
purposes of such sentence only, have the meanings, if any, assigned or
attributed to them under Rule 16b-3.

        (vii)    Restrictions; Securities Exchange Listing.    All certificates
for Shares delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan or the rules, regulations and
other requirements of the Securities and Exchange Commission and any applicable
federal or state securities laws, and the Committee may cause a legend or
legends to be placed on any such certificates to make appropriate reference to
such restrictions. If the Shares are traded on a securities exchange, the
Company shall not be required to deliver any Shares covered by an Award unless
and until such Shares have been admitted for trading on such securities
exchange.

        (viii)    Award Limitations Under the Plan.    No Participant may be
granted any Award or Awards under the Plan, the value of which Award or Awards
are based solely on an increase in the value of Shares after the date of grant
of such Award or Awards, for more than 4,000,000 Shares, in the aggregate, in
any one calendar year period beginning with the 1994 calendar year. The
foregoing annual limitation specifically includes the grant of any Awards
representing qualified performance-based compensation, within the meaning of
Section 162(m) of the Code.

Section 7.    Amendment and Termination; Adjustments.

        Except to the extent prohibited by applicable law and unless otherwise
expressly provided in an Award Agreement or in the Plan:

        (a)    Amendments to the Plan.    The Board of Directors of the Company
may amend, alter, suspend, discontinue or terminate the Plan; provided, however,
that, notwithstanding any other provision of the Plan or any Award Agreement,
without the approval of the shareholders of the Company, no such amendment,
alteration, suspension, discontinuation or termination shall be made that:

        (i)    absent such approval, would cause Rule 16b-3 to become
unavailable with respect to the Plan;

        (ii)  requires the approval of the Company's shareholders under any
rules or regulations of the National Association of Securities Dealers, Inc. or
any securities exchange that are applicable to the Company; or

        (iii)  requires the approval of the Company's shareholders under the
Code in order to permit Incentive Stock Options to be granted under the Plan.

        (b)    Amendments to Awards.    The Committee may waive any conditions
of or rights of the Company under any outstanding Award, prospectively or
retroactively, subject to Section 7(c) of the Plan. The Committee may not amend,
alter, suspend, discontinue or terminate any outstanding Award, prospectively or
retroactively, without the consent of the Participant or holder or beneficiary
thereof.

--------------------------------------------------------------------------------

        (c)    Prohibition on Option Repricing.    The Committee shall not
reduce the exercise price of any outstanding Option, whether through amendment,
cancellation or replacement grants, or any other means, without shareholder
approval.

        (d)    Correction of Defects, Omissions and Inconsistencies.    The
Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent it shall
deem desirable to carry the Plan into effect.

Section 8.    Income Tax Withholding; Tax Bonuses.

        (a)    Withholding.    In order to comply with all applicable federal or
state income tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable federal or state payroll,
withholding, income or other taxes, which are the sole and absolute
responsibility of a Participant, are withheld or collected from such
Participant. In order to assist a Participant in paying all federal and state
taxes to be withheld or collected upon exercise or receipt of (or the lapse of
restrictions relating to) an Award, the Committee, in its discretion and subject
to such additional terms and conditions as it may adopt, may permit the
Participant to satisfy such tax obligation by (i) electing to have the Company
withhold a portion of the Shares otherwise to be delivered upon exercise or
receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes or (ii) delivering to the Company
Shares other than Shares issuable upon exercise or receipt of (or the lapse of
restrictions relating to) such Award with a Fair Market Value equal to the
amount of such taxes. The election, if any, must be made on or before the date
that the amount of tax to be withheld is determined.

        (b)    Tax Bonuses.    The Committee, in its discretion, shall have the
authority, at the time of grant of any Award under this Plan or at any time
thereafter to approve bonuses to designated Participants to be paid upon their
exercise or receipt of (or the lapse of restrictions relating to) Awards in
order to provide funds to pay all or a portion of federal and state taxes due as
a result of such exercise or receipt (or the lapse of such restrictions). The
Committee shall have full authority in its discretion to determine the amount of
any such tax bonus.

Section 9.    General Provisions.

        (a)    No Rights to Awards.    No Key Employee, Participant or other
Person shall have any claim to be granted any Award under the Plan, and there is
no obligation for uniformity of treatment of Key Employees, Participants or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to different Participants.

        (b)    Delegation.    The Committee may delegate to one or more officers
of the Company or any affiliate or a committee of such officers the authority,
subject to such terms and limitations as the Committee shall determine, to grant
Awards to Key Employees who are not officers or directors of the Company for
purposes of Section 16 of the Securities Exchange Act of 1934, as amended.

        (c)    Terms of Awards.    The specific terms of an Award pursuant to
the Plan shall be set forth in an Award Agreement duly executed (by manual,
facsimile or electronic signature) on behalf of the Company.

        (d)    No Limit on Other Compensation Arrangements.    Nothing contained
in the Plan shall prevent the Company or any Affiliate from adopting or
continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.

        (e)    No Right to Employment or Directorship.    The grant of an Award
shall not be construed as giving a Participant the right to be retained in the
employ of the Company or any Affiliate or any right to remain as a member of the
Board of Directors, as the case may be. In addition, the Company or an Affiliate
may at any time dismiss a Participant from employment (or remove an Outside
Director), free from any liability or any claim under the Plan, unless otherwise
expressly provided in the Plan or in any Award Agreement.

--------------------------------------------------------------------------------


        (f)    Governing Law.    The validity, construction and effect of the
Plan and any rules and regulations relating to the Plan shall be determined in
accordance with the laws of the State of Minnesota.

        (g)    Severability.    If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or would disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.

        (h)    No Trust or Fund Created.    Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and a Participant or
any other Person. To the extent that any Person acquires a right to receive
payments from the Company or any Affiliate pursuant to an Award, such right
shall be no greater than the right of any unsecured general creditor of the
Company or any Affiliate.

        (i)    No Fractional Shares.    No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash shall be paid in lieu of any fractional Shares or whether such
fractional Shares or any rights thereto shall be canceled, terminated or
otherwise eliminated.

        (j)    Headings.    Headings are given to the Sections and subsections
of the Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.

Section 10.    Effective Date of the Plan.

        The Plan shall be effective as of the date of its approval by the
shareholders of the Company.

Section 11.    Term of the Plan.

        Awards shall be granted under the Plan during a period commencing
February 26, 1991, the date the Plan was approved by the shareholders of the
Company, through February 26, 2006, the date to which the shareholders of the
Company extended the expiration date of the Plan. However, unless otherwise
expressly provided in the Plan or in an applicable Award Agreement, any Award
theretofore granted may extend beyond the ending date of the period stated
above, and the authority of the Committee provided for hereunder with respect to
the Plan and any Awards, and the authority of the Board of Directors of the
Company to amend the Plan, shall extend beyond the end of such period.

--------------------------------------------------------------------------------



QuickLinks


GLOBAL STOCK INCENTIVE PLAN
